UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 2-35965 NORTH SHORE GAS COMPANY 36-1558720 (An Illinois Corporation) 130 East Randolph Drive 18th Floor Chicago, Illinois60601-6207 (312) 240-4000 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes [X]No [] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]Smaller Reporting Company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant. None. Number of shares outstanding of each class of common stock, as of February 28, 2008. North Shore Gas Company Common Stock, no par value, 3,625,887 shares outstanding (all of which are owned beneficially and of record by Peoples Energy Corporation, a wholly-owned subsidiary of Integrys Energy Group, Inc.) DOCUMENT INCORPORATED BY REFERENCE Definitive proxy statement for the Integrys Energy Group, Inc. Annual Meeting of Shareholders to be held on May 15, 2008 is incorporated by reference into Item 14 of Part III. The Registrant meets the conditions set forth in General Instruction I(1)(a) and (b) of Form 10-K and is therefore filing this Form with the reduced disclosure format permitted by General Instruction I(2)(b) and (c). NORTH SHORE GAS COMPANY ANNUAL REPORT ON FORM 10-K For the Year Ended December 31, 2007 TABLE OF CONTENTS Page Forward-Looking Statements 6 PART I Item 1. BUSINESS 7 Item 1A. RISK FACTORS 11 Item 1B. UNRESOLVED STAFF COMMENTS 14 Item 2. PROPERTIES 14 Item 3. LEGAL PROCEEDINGS 15 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 15 PART II Item 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 15 Item 6. SELECTED FINANCIAL DATA 16 Item 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKETRISK 28 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA A. Management Report on Internal Control over Financial Reporting 28 B. Consolidated Statements of Income 29 C. Consolidated Balance Sheets 30 D. Consolidated Statements of Capitalization 31 E. Consolidated Statements of Common Shareholder’s Equity 32 F. Consolidated Statements of Cash Flows 33 G. Notes to Consolidated Financial Statements 34 Note 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 34 Note 2 FAIR VALUE OF FINANCIAL INSTRUMENTS 40 Note 3 PROPERTY, PLANT AND EQUIPMENT 41 Note 4 SHORT-TERM DEBT AND LONG-TERM DEBT 41 Note 5 INCOME TAXES 42 Note 6 COMMITMENTS AND CONTINGENCIES 44 Note 7 EMPLOYEE BENEFIT PLANS 47 Note 8 PREFERRED STOCK 55 Note 9 REGULATORY ENVIRONMENT 55 - 3 - Note 10 BUSINESS SEGMENTS 56 Note 11 QUARTERLY FINANCIAL DATA (UNAUDITED) 58 H. Report of Independent Registered Public Accounting Firm 59 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ONACCOUNTING AND FINANCIAL DISCLOSURE 60 Item 9A. CONTROLS AND PROCEDURES 60 Item 9B. OTHER INFORMATION 60 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 61 Item 11. EXECUTIVE COMPENSATION 61 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS ANDMANAGEMENT AND RELATED STOCKHOLDER MATTERS 61 Item 13. CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 61 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 61 PART IV Item 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 62 SCHEDULE II – VALUATION AND QUALIFYING ACCOUNTS 63 SIGNATURES 64 EXHIBITS FILED HEREWITH 65 - 4 - Acronyms Used in this Annual Report on Form 10-K AG Illinois Attorney General Btu British thermal unit CERCLA The Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended Dth 1 dekatherm 10 therms EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation No. GAAP Accounting principles generally accepted in the United States ICC Illinois Commerce Commission IEPA Illinois Environmental Protection Agency IRS United States Internal Revenue Service LIFO Last in, first out MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations MDth Thousand dekatherms MGUC Michigan Gas Utilities Corporation (a wholly-owned subsidiary of Integrys Energy Group, Inc.) MTM Mark-to-market OMC Outboard Marine Corporation NSG North Shore Gas Company (including its wholly-owned subsidiary) PCB Polychlorinated biphenyl PEC Peoples Energy Corporation (a wholly-owned subsidiary of Integrys Energy Group, Inc. and direct parent of NSG) PGL The Peoples Gas Light and Coke Company (a wholly-owned subsidiary of PEC) PRP Potentially Responsible Party ROD Record of decision SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards Therm 100,000 Btu (approximately 100 cubic feet) WPSC Wisconsin Public Service Company (a wholly-owned subsidiary of Integrys Energy Group, Inc.) - 5 - Forward-Looking Statements In this report, NSG makes statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.
